Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 amend “and optionally a second port” to “and a second port”
Claim 1 amend “the inlet port” to “the first port”
Claim 1 amend “the outlet port” to “the second port”

Allowable Subject Matter
Claims 1, 3-6, 10, 12-13, 16-19, 22-24 and 26-27 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, with dependent claims 3-6, 10, 12-13, and 16-19, and claim 22, with dependent claims 23-24 and 26-27, are allowed because the prior arts on record Carsillo, Bogen, Campbell, US20150316454A1, US5958760A, US20080145891A1, and US7897106B2 do not teach, neither individually nor combined, the limitation “wherein a flow of the liquid reagents is measured using an infrared flow sensor and controlled using feedback from a pressure sensor”.
Claim 1, with dependent claims 3-6, 10, 12-13, and 16-19, and claim 22, with dependent claims 23-24 and 26-27, are allowed because the prior art US4172381A teaches “an infrared flow sensor”, but does not teach the limitation “wherein a flow of the liquid reagents is controlled using feedback from a pressure sensor”. Furthermore the examiner did not find any motivation to combine the teaching of US4172381A with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796 


/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797